Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-21 have been submitted for examination
Claims 1-21 have been allowed
Allowable Subject Matter
1.	Claims 1- 21 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to controlling the refresh of data in reprogrammable nonvolatile memories comprising a plurality of memory pages for storing data. The method performs the steps of: identifying with an error correction code errors in a read memory page; computing among the identified errors the number of retention errors and of non-retention errors, the non-retention errors especially comprising repeated read or programming errors; computing the retention age of said read memory page; estimating the remaining retention time for said read memory page depending on the parameters number of retention errors, number of non-retention errors and retention age computed beforehand; comparing the estimated value of the remaining retention time to a predefined value corresponding to a maximum time interval between two successive operations of reading a memory page; and determining whether said read memory page must be refreshed or not depending on the results of the comparison determining whether the page must be refreshed or not depending on the estimated value of the remaining retention time.



However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized) :  
“A method for controlling the refresh of data in reprogrammable nonvolatile memories, said memories comprising a plurality of memory pages for storing data, the steps of the method being executed during an operation of reading a memory page and comprising: identifying with an error correction code errors in a read memory page; computing among the identified errors the number of retention errors and of non-retention errors, the non-retention errors especially comprising repeated read or programming errors; computing the retention age of said read memory page; estimating the remaining retention time for said read memory page depending on the parameters number of retention errors, number of non-retention errors and retention age computed beforehand; comparing the estimated value of the remaining retention time to a predefined value corresponding to a maximum time interval between two successive operations of reading a memory page; and determining whether said read memory page must be refreshed or not depending on the results of the comparison.”.
	Claims 2-14, 20 and 21 depend from claim 1, are also allowable.
	Claims 15 and 17 have allowable limitations similar to claim 1.
	Claims 16, 18 and 19 depend from claim 15 are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112